Title: To Thomas Jefferson from Nathanael Greene, 11 April 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Dear Sir
Head Quarters Little River April 11th 1781

Your Excellencys private letter of the 1st of this instant I have had the pleasure to receive. I am exceedingly obliged by the confidence you shew upon the occasion, and you may rest assured that the hint shall only be improved to promote the public service. Before your letter came to hand, I had written pretty fully on the subject, and not widely different from the plan you propose. However the first opportunity I will address you more fully on the matter, being more and more perswaded, that every measure which is taken to cramp the business of compleating the Cavalry, has a direct tendency to sacrafice the Citizens.
With the greatest respect & esteem I have the honor to be Your Excellencys Most Obedt humble Sert,

Nath Greene

